         Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 1 of 26



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

AMERICAN SERVICES INSURANCE                                              CIVIL ACTION NO.
COMPANY, INC.

            PLAINTIFF
                                                                         JUDGE
vs.

EMMANUEL R. STEPTORE, ANGELINA
BROWN, NEW BEGINNING                                                     MAGISTRATE
TRANSPORTATION LLC, AND
GABRIELLA HILTON

            DEFENDANT

                         COMPLAINT FOR DECLARATORY JUDGMENT

          Plaintiff, American Services Insurance Company, Inc. (“ASIC”), respectfully submits

this Complaint for Declaratory Relief against Defendants, Emmanuel R. Steptore (“Steptore”),

Angelina Brown (“Brown”), New Beginning Transportation LLC (“New Beginning”), and

Gabriella Hilton (“Hilton”)1 (collectively “Defendants”), and alleges and avers upon information

and belief as follows:

                                       PRELIMINARY STATEMENT

                                                          1.

          This is an action for declaratory judgment pursuant to 28 U.S.C. §2201 and Rule 57 of

the Federal Rules of Civil Procedure to determine an actual case or controversy between ASIC

and Defendants regarding the parties’ respective rights and obligations under insurance policies

issued by ASIC concerning injuries allegedly sustained by Hilton and her children and at issue in

the civil action styled: Gabriella Hilton v. Emmanuel R. Steptore, et al., 24th Judicial District

Court for the Parish of Jefferson, Case No. 796-137 (the “Underlying Litigation”). Copies of the


1
      Individually and on behalf of her minor children Johntreal A. Hilton, Jesus A. Hilton, and Josiah H. Nguyen.




PD.28027586.1
       Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 2 of 26



Petition for Damages (“Petition”) and Plaintiff’s First Supplemental and Amended Petition for

Damages (Amended Petition”) filed by Hilton in the Underlying Litigation are attached hereto as

Exhibits “A” and “B,” respectively.

                                                 2.

        ASIC seeks a judicial declaration and judgment that it owes no duty to defend or

indemnify a) Steptore, b) Brown, and c) New Beginning, or to pay any proceeds under the

policies issued by ASIC to New Beginning, Commercial Auto Policy No. CA37453P2018 (the

“Auto Policy”) and Commercial General Liability Policy No. GL37454P2018 (the “General

Liability Policy”) (together, the “Policies”), for the claims asserted in the Underlying Litigation.

                                                 3.

        This Complaint for Declaratory Judgment is brought in accordance with 28 U.S.C.

§§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure for the purpose of

determining a question of actual, immediate controversy between the parties. An actual case or

controversy exists between ASIC and Defendants.


                                              PARTIES

                                              PLAINTIFF

                                                 4.

        Plaintiff, ASIC, is an insurance company organized and existing under the laws of the

state of Illinois and maintains its principal place of business in Schaumburg, Illinois.

Accordingly, ASIC is a citizen of Illinois.




                                                -2-

PD.28027586.1
       Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 3 of 26



                                         DEFENDANTS

                                                 5.

        Defendant, Steptore, upon information and belief, at all pertinent times is a natural person

domiciled in and a citizen of the State of Louisiana.

                                                 6.

        Defendant, Brown, upon information and belief, at all pertinent times is a natural person

domiciled in and a citizen of the State of Louisiana.

                                                 7.

        Defendant, New Beginning, upon information and belief, is a citizen of Louisiana. The

citizenship of an LLC is determined by the citizenship of all of its members, with its state of

organization or principal place of business being irrelevant. Harvey v. Grey Wolf Drilling Co.,

542 F.3d 1077 (5th Cir. 2008). Upon information and belief, New Beginning’s sole member is

Brown, who is domiciled in, and therefore a citizen of, Louisiana.

                                                 8.

        Defendant, Hilton, individually and on behalf of her minor children Johntreal A. Hilton,

Jesus A. Hilton, and Josiah H. Nguyen, upon information and belief, at all pertinent times is a

natural person domiciled in and a citizen of the State of Louisiana.

                                JURISDICTION AND VENUE

                                                 9.

        This Court has original jurisdiction over this action because the parties are citizens of

different states and the amount in controversy, exclusive of interest and costs, exceeds the sum of

$75,000.00. Accordingly, jurisdiction is predicated on diversity of citizenship and the amount in




                                                -3-

PD.28027586.1
       Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 4 of 26



controversy pursuant to 28 U.S.C. §1332 and the Federal Declaratory Judgment Act, 28 U.S.C.

§2201.

                                                      10.


         While the Petition is silent regarding the specific amount in controversy, it is apparent from

the face of the pleadings filed in the Underlying Litigation, as well as the plausible allegations, that

the amount in controversy exceeds $75,000, exclusive of interest and costs.2 The limits for liability

coverage provided by the Auto Policy is a combined single limit of $350,000. The limits of

liability for Coverage A – Bodily Injury And Property Damage Liability of the General Liability

Policy is $300,000. “While an insurance policy coverage limit is not dispositive of the amount in

controversy in declaratory judgment actions, see Hartford Ins. Grp. v. Lou-Con Inc., 293 F.3d 908,

911-12 (5th Cir. 2002), the fact that the alleged damages and alleged coverage limit both exceed

$75,000 sufficiently establishes that the statutory minimum amount in controversy requirement is

satisfied.” Great Am. Ins. Co. v. Cumberland Inv. Grp., LLC, No. 13-4763, 2013 U.S. Dist. LEXIS

152324, at *8-9 (E.D. La. Oct. 23, 2013). In the Underlying Litigation, Hilton contends she is

entitled to recover damages for the mental anguish, psychological pain and emotional distress she

suffered as a result New Beginning’s driver’s, Steptore’s, alleged verbal assaults, and

“unwelcome[] sexual advances,” including placing his hands on her “lower stomach,” and “inside

of [Hilton’s] shorts and into her vagina,” while transporting Hilton from her home to her National

Alliance Mental Illness (“NAMI”) appointment. Petition at ¶VII. Hilton alleges that New

Beginning was negligent in various respects, including in its supervision and/or training of

Steptore, and states claims for negligence, intentional infliction of emotional distress, and sexual

2
     ASIC, for purposes of providing factual information only and without admitting the truth of any claim or
allegation asserted therein, pursuant to Rule 10 of the Federal Rules of Civil Procedure, adopts by reference the
entirety of Exhibits A and B as if copied herein.



                                                      -4-

PD.28027586.1
       Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 5 of 26




assault and battery against Steptore, Brown, and New Beginning. Id. at ¶¶ XVI, XVII, XVIII.

The Petition seeks damages for Hilton’s alleged physical pain and mental anguish, psychological

pain and suffering, and emotional distress as well as damages for loss of consortium, and

intentional infliction of emotional distress. Id. at ¶¶ XXI, XXII. Hilton further seeks damages for

unspecified medical and life care expenses. Id. at ¶ XXI. These allegations establish that the

damages Hilton seeks exceed $75,000.00. See Alfred v. Butler, 2009-0441 (La. App. 3 Cir.

11/4/09); 28 So.3d 1089 ($500,000 awarded to a 72-year-old physical therapy patient who was

sexually assaulted, battered and raped by rehab center’s transportation van driver while being

transported home from rehab center); Audrey Ann Mojure Barrios v. Kody Marine, Inc. et al., No.

99-1623, 2000 U.S. Dist. LEXIS 6026 (E.D. La. April 18, 2000) ($165,000 jury verdict for

plaintiff who was subjected to sexual harassment by her employer that involved touching of her

breast and other areas of her body); Ashmore v. Hilton, 2002-0816 (La. App. 3 Cir. 12/11/02);

834 So.2d 1131, reh’g denied (2/12/03), writs denied, 2003-0746 (La. 5/9/03); 843 So.2d 401 and

2003-0750 (La. 5/9/03); 843 So.2d 402 ($153,000.00 in damages for emotional distress,

depression, and anxiety awarded to sixteen-year-old girl who was sexually assaulted and raped

while assisting inmate who was trusted working unsupervised at community center); Baumeister v.

Plunkett, 95-2270 (La. 5/21/96); 673 So.2d 994 ($265,000 verdict returned in jury trial in favor of

plaintiff-technician who was sexually assaulted by the hospital nursing supervisor while in the

nurse’s lounge) (Supreme Court of Louisiana reversed judgment against hospital because

employee’s acts were not within the scope of employment). Accordingly, it is facially apparent

that, based on the Policies at issue and petitions filed in the Underlying Litigation, the amount in

controversy plausibly exceeds $75,000 in light of the nature of the injuries alleged and the damages

sought.


                                               -5-

PD.28027586.1
       Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 6 of 26




                                                 11.

        Considering the above, complete diversity exists between Plaintiff and Defendants. The

amount in controversy for the claims presented exceeds $75,000.00, exclusive of interest and costs.

Accordingly, this Honorable Court has jurisdiction over this civil action in accordance with 28

U.S.C. §1332.
                                                 12.

        Venue is proper in this Court under 28 U.S.C. §1391(b). Upon information and belief,

Defendants are all domiciled in this judicial district. Additionally, a substantial part of the events

giving rise to this claim occurred in this judicial district. The Policies issued by ASIC to New

Beginning were brokered in Gretna, Louisiana and the Underlying Litigation is pending in the

24th Judicial District Court for the Parish of Jefferson, State of Louisiana.

                         ALLEGATIONS OF UNDERLYING CLAIM

                                                 13.

        On June 11, 2019, Hilton filed suit against Defendants in the 24th Judicial District Court

for the Parish of Jefferson, Louisiana. According to the Petition, Steptore was an employee of

New Beginning acting within the scope of his employment as a driver. Plaintiff avers that she

was enrolled as a patient at the NAMI in Harvey, Louisiana, and utilized New Beginning’s

transportation service for transportation to and from her mental health appointments at NAMI.

                                                 14.

        Hilton claims that on or about June 12, 2018, Steptore allegedly transported her from her

home to her NAMI appointment. Hilton claims that during the trip Steptore verbally harassed

her and also physically and sexually assaulted her on multiple occasions by placing his hands on

her.   Specifically, Plaintiff avers in her Petition that immediately upon entering Steptore’s



                                                -6-

PD.28027586.1
       Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 7 of 26



vehicle he harassed her by making statements such as “[d]o you dress like this for all your

drivers?” and “[t]hose shorts fit you good.” Exhibit A, Petition at ¶VI. Hilton further asserts that

Steptore continued his “unwelcomed sexual advances” and placed his hand on her lower stomach

and “also viciously assaulted her by placing his hand inside of Plaintiff Hilton’s shorts and into

her vagina.” Id. at ¶VII. Hilton claims to have pleaded with Steptore to stop and that Steptore

did not stop until he noticed a police vehicle in close proximity. Id. at ¶¶ VIII & IX.

                                                15.

        Hilton further claims that Steptore again sexually assaulted her during the return trip.

Plaintiff claims that after her appointment she, visibly medicated, found Steptore waiting to bring

her home. Id. at ¶¶ X & XI. Plaintiff avers that “[u]pon…entering the vehicle, Defendant

Steptore immediately places his hand on Plaintiff Hilton’s leg and states ‘Awh my poor baby,

they done drugged my baby up.’” Id. at ¶XII. Hilton asserts that she refused Steptore’s

advances to no avail and that Steptore “slapped Plaintiff Hilton on the buttocks” and told her

‘[n]ot to tell anyone about us’ before he drove away.” Id. at ¶XIII.

                                                16.

        The Petition asserts that Hilton notified her mother of the incident and later alerted the

NAMI staff of the incidents. Hilton reported the incident to Jefferson Parish Sheriff’s Office on

June 13, 2018, which “ultimately issued an arrest warrant for Defendant Steptore.” Id. at ¶¶ XIV

and XV.

                                                17.

        The Petition asserts claims for negligence, intentional infliction of emotional distress, and

sexual assault and battery against Steptore, Brown, and New Beginning.




                                                -7-

PD.28027586.1
       Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 8 of 26



                                                 18.

        Hilton’s negligence count asserts, as follows:

        The incident described above, and the injuries and damages sustained by Plaintiff
        resulting therefrom, were proximately and legally caused by the fault, including
        negligence, of NEW BEGINNING TRANSPORTATION, LLC[]; ANGELINA
        BROWN AND XYZ INSURANCE; due to their failure to care for Plaintiff
        during the times in which she was in their custody, in a proper, prudent, and safe
        manner, including, but not limited to, the following acts of omission and
        commission:

        a)      Failing to provide a safe environment for patients under their care, such as
                Plaintiff;
        b)      Failing to provide adequate supervision and monitoring of Emmanuel
                Steptore, who was allowed extensive unsupervised access to mental
                health patients;
        c)      Negligently hiring and entrusting the care of Plaintiff to Defendant,
                Emmanuel R. Steptore;
        d)      Failing to provide adequate training;
        e)      Failing to institute and implement policies for the protection of patients;
        f)      Failing to investigate allegations of inappropriate conduct;
        g)      Failing to properly investigate individuals such as Emmanuel R. Steptore
                who would have unrestricted access to mental health patients;
        h)      Failing to warn Plaintiff or other patients of the dangerous sexual
                propensities of Emmanuel R. Steptore;
        i)      Hiring and retaining Emmanuel R. Steptore for a position of trust and
                confidence as a driver in direct contact with passengers who were mental
                health patients when they knew or should have known of his dangerous
                sexual propensities;
        j)      Failing to take the actions necessary to avoid the sexual assault and battery
                of Plaintiff;
        k)      Failing to properly monitor and train employees, including Emmanuel
                Steptore;
        l)      Failing to use due care and caution under the circumstances; and
        m)      All other acts of negligence that will be shown at the trial of this matter.

        All of the aforementioned acts of omission and commission are in violation of
        reasonable standards of care, the dictates of common sense, and the applicable
        ordinances and statutes for the Parish of Jefferson and/or the State of Louisiana,
        all of which are pleaded herein in extenso.

 Id. at ¶XVI.




                                                -8-

PD.28027586.1
        Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 9 of 26



                                                 19.

        Hilton’s intentional infliction of emotional distress count asserts, as follows:

        For a trusted driver and transportation provider to harass and sexually assault a
        pregnant mental health patient constitutes extreme and outrageous conduct. For
        the transportation company to assign driving assignments that the driver used to in
        his sexual predations constitutes extreme and outrageous conduct. Defendants,
        NEW BEGINNING TRANSPORTATION, LLC and ANGELINA BROWN
        intentionally caused severe emotional distress to Plaintiff and Plaintiff suffered
        severe injuries as a direct and proximate result.

Id. at ¶XVII.

                                                 20.

        Hilton’s sexual assault and battery count asserts, as follows:

        Plaintiff was a pregnant mental health patient at all times relevant herein.
        Emmanuel R. Steptore used his position as a driver for New Beginning
        Transportation to commit sexual assault and sexual battery of Plaintiff.
        Emmanuel R. Steptore committed these acts intentionally and knowingly; while
        using his responsibility as a transportation driver to perpetrate these crimes.
        Emmanuel R Steptore’s misconduct was known, or with the exercise of
        reasonable care should
        have been known by NEW BEGINNING TRANSPORTATION, LLC, and
        ANGELINA BROWN.

Id. at ¶XVIII.

                                                 21.

        Hilton asserts New Beginning :managed, maintained, supervised, and had custody and

control” over its employees including Steptore, “which contributed to Plaintiff’s abuse.” Id. at

¶XIX.

                                                 22.

        Hilton asserts that Steptore, Brown, and New Beginning are indebted jointly, severally,

and in solido, to her for their “egregiously wrongful conduct [which] resulted in and proximately

caused injury to the Plaintiff. Plaintiff seeks all damages allowed in the State of Louisiana in an



                                                -9-

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 10 of 26



amount within the jurisdictional limits of the Court. The damages include past and future

physical pain and mental anguish, past and future severe psychological pain and suffering[,] past

and future emotional distress, and past and future medical and life care expenses.” Id. at ¶XXI.

Plaintiff also asserts entitlement to “unliquidated damages” for the harm caused by the gross

negligence of the named defendants and that her minor children “have sustained loss of

consortium damages, loss of support, and loss of services as a result of the accident which

injured their mother.” Id. at ¶XXII.

                                                23.

        Plaintiff amended her suit by filing the Amended Petition to include her minor children as

proper party plaintiffs pursuant to Louisiana Code of Civil Procedure articles 2315 (B) and

2315.2. See, Exhibit B, Amended Petition, at ¶2.

                                                24.

        Hilton’s Amended Petition also adds and expands upon the alleged loss of consortium

claims asserted in the Petition. Id. at ¶3. Specifically, Hilton asserts that at the time of the

assaults by Steptore that she was pregnant with Josiah H. Nguyen and the mother to the minor

child Johntreal A. Hilton and the minor child Jesus A. Hilton. Id. Hilton claims that her children

suffered individual damages in the form of loss of consortium, services, society and support, as a

result of the injuries that their mother, Hilton, sustained, and “for which defendants are justly and

truly indebted jointly, severally, in solido and/or proportionately as are reasonable in the

premises.” Id. Hilton further claims that Defendants “are indebted jointly, severally, and in

solido, to Gabriella Hilton. Defendants’ egregiously wrongful conduct resulted in and

proximately caused injury to the Plaintiff. Plaintiff seeks all damages allowed in the State of

Louisiana in an amount within the jurisdictional limits of the Court. The damages include past



                                               - 10 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 11 of 26



and future physical pain and mental anguish, past and future severe psychological pain and

suffering[,] past and future emotional distress, and past and future medical and life care

expenses. Plaintiff seeks unliquidated damages that are within the jurisdictional limits of the

Court for the harm caused by Defendants’ gross negligence.” Id.

                         ASIC COMMERCIAL AUTO COVERAGE

                                               25.

        ASIC issued Policy No. CA37453P2018 to New Beginning for the period February 28,

2018 to February 28, 2019, which provides commercial auto coverage subject to certain terms,

conditions, limitations, and exclusions. A copy of the Auto Policy (with premium information

redacted) is attached to this Complaint as Exhibit “C.” ASIC, pursuant to Rule 10 of the Federal

Rules of Civil Procedure, adopts and incorporates by reference the entirety of Exhibit C.

                                               26.

        The Insuring Agreement of the Auto Policy, as modified by Louisiana Changes (Form

CA 01 03 10 13), provides, in pertinent part, as follows:

                           BUSINESS AUTO COVERAGE FORM

        SECTION I – COVERED AUTOS

        Item Two of the Declarations shows the “autos” that are covered “autos” for each
        of your coverages. The following numerical symbols describe the “autos” that
        may be covered “autos”. The symbols entered next to a coverage on the
        Declarations designate the only “autos” that are covered “autos”.

                                         *      *       *

        SECTION II – COVERED AUTOS LIABILITY COVERAGE

        A. Coverage

            We will pay all sums an “insured” legally must pay as damages because of
            “bodily injury” or “property damage” to which this insurance applies, caused




                                              - 11 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 12 of 26



            by an “accident” and resulting from the ownership, maintenance or use of a
            covered “auto”.

            We will also pay all sums an “insured” legally must pay as a “covered
            pollution cost or expense” to which this insurance applies, caused by an
            “accident” and resulting from the ownership, maintenance or use of covered
            “autos”. However, we will only pay for the “covered pollution cost or
            expense” if there is either “bodily injury” or “property damage” to which this
            insurance applies that is caused by the same “accident”.

            We have the right and duty to defend any “insured” against a “suit” asking for
            such damages or a “covered pollution cost or expense”. We may investigate
            and settle any claim or "suit" as we consider appropriate. Our duty to defend
            or settle ends when the Covered Autos Liability Coverage Limit of Insurance
            has been exhausted by payment of judgments or settlements.

                                                27.

        The Auto Policy contains the following definition of “accident,” “auto,” bodily injury,”

“insured,” and “loss”:

        SECTION V – DEFINITIONS

        A. “Accident” includes continuous or repeated exposure to the same conditions
           resulting in “bodily injury” or “property damage”.

        B. “Auto” means:

            1. A land motor vehicle, “trailer” or semitrailer designed for travel on public
               roads; or

            2. Any other land vehicle that is subject to a compulsory or financial
               responsibility law or other motor vehicle insurance law where it is
               licensed or principally garaged.

            However, “auto” does not include “mobile equipment”.

        C. “Bodily injury” means bodily injury, sickness or disease sustained by a
           person, including death resulting from any of these.

                                         *      *       *

        G. “Insured” means any person or organization qualifying as an insured in the
           Who Is An Insured provision of the applicable coverage. Except with respect
           to the Limit of Insurance, the coverage afforded applies separately to each
           insured who is seeking coverage or against whom a claim or “suit” is brought.



                                              - 12 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 13 of 26



                                       *       *      *

        J. “Loss” means direct and accidental loss or damage.

                                              28.

        Item Two - Schedule Of Coverages And Covered Autos of the Auto Policy Declarations

states that “[t]his policy provides only those coverages where a charge is shown in the premium

column below. Each of these coverages will apply only to those ‘autos’ shown as covered

‘autos’. ‘Autos’ are shown as covered ‘autos’ for a particular coverage by the entry of one

or more of the symbols from the Covered Autos Section of the Business Auto Coverage

Form next to the name of the coverage.” Symbols 2, 8, and 9 are shown next to the “Liability”

coverage, which are described in Section I – Covered Autos of the Auto Policy as:




                                             - 13 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 14 of 26



                                               29.

        The Auto Policy is subject to various exclusions to which the insurance provided by the

Auto Policy does not apply.

                                               30.

        The Auto Policy contains the “Expected Or Intended Injury,” which provides, as follows:

        B. Exclusions

        This insurance does not apply to any of the following:

            1. Expected Or Intended Injury
            “Bodily injury” or “property damage” expected or intended from the
            standpoint of the “insured”.

                                               31.

        The Auto Policy also contains the Punitive Damages Exclusion (Form CBA 50 04 05 16),

which modifies the Business Auto Coverage Form to include the following exclusion:

        Punitive or Exemplary Damages Exclusion

        This policy does not apply to a claim of or indemnification for punitive or
        exemplary damages. If a suit shall have been brought against the insured for a
        claim falling within the coverages provided under this policy, seeking both
        compensatory and punitive or exemplary damages, then we will afford a defense
        to such action. We will not have an obligation to pay for any costs, interest, or
        damages attributable to punitive or exemplary damages. If state law provides for
        statutory multiple damages awards, we will pay only the amount of the award
        before the multiplier is applied.

                                               32.

        The Auto Policy contains the Abuse Or Molestation Exclusion (Form CBA 50 05 05 16),

which modifies the Business Auto Coverage Form to include the following exclusion:

        Abuse or Molestation Exclusion

        This insurance does not apply to any claims, “suits”, accusations or charges or
        any loss, cost or expense for “bodily injury” or “property damage” arising out of:



                                              - 14 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 15 of 26



        1. The actual or threatened abuse or molestation of any persons; or

        2. The negligent hiring, employment, placement, training, supervision,
           investigation, reporting to the proper authorities, retention of a person for
           whom any insured is or ever was legally responsible and whose conduct
           would be excluded by 1. above.

        Abuse and molestation includes but is not limited to any verbal or nonverbal
        communication, behavior, or conduct with sexual connotations, infliction of
        physical, emotional, or psychological injury or harm whether for gratification,
        discrimination, intimidation, coercion, or other purposes, regardless of whether
        such action or resulting injury is alleged to be intentionally or negligently caused.

                       COMMERCIAL GENERAL LIABILITY COVERAGE

                                                33.

        ASIC issued to New Beginning Policy No. GL37454P2018 for the period February 28,

2018 to February 28, 2019, which provides commercial general liability coverage subject to

certain terms, conditions, limitations, and exclusions. A copy of the General Liability Policy

(with premium information redacted) is attached to this Complaint as Exhibit “D.” ASIC,

pursuant to Rule 10 of the Federal Rules of Civil Procedure, adopts and incorporates by

reference the entirety of Exhibit D.

                                                 34.

        The Insuring Agreement of the General Liability Policy, as modified by Louisiana

Changes – Insuring Agreement (Form CG 01 25 03 03), provides, in pertinent part, as follows:

        SECTION I - COVERAGES

        COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE LIABILITY

        1.      Insuring Agreement

        a.      We will pay those sums that the insured becomes legally obligated to pay
                as damages because of “bodily injury” or “property damage” to which this
                insurance applies. We will have the right and duty to defend the insured
                against any “suit” seeking those damages. We may, at our discretion,




                                               - 15 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 16 of 26



                investigate any “occurrence” and settle any claim or “suit” that may result.
                But:

                (1) The amount we will pay for damages is limited as described in
                    Section III – Limits Of Insurance; and

                (2) Our right and duty to defend end when we have used up the
                    applicable limit of insurance in the payment of judgments or
                    settlements under Coverage A or B or medical expenses under
                    Coverage C. However, using up the Medical Expense Limit does not
                    end our right and duty to defend.

                No other obligation or liability to pay sums or perform acts or services is
                covered unless explicitly provided for under Supplementary Payments –
                Coverages A and B.

        b. This insurance applies to “bodily injury” and “property damage” only if;

           (1) The “bodily injury” or “property damage” is caused by an “occurrence” that
               takes place in the “coverage territory”;

           (2) The “bodily injury” or “property damage” occurs during the policy period;

                                      *       *            *       *

                                                        35.

        The General Liability Policy contains the following definition of “auto,” “bodily injury,”

“occurrence,” and “property damage”:

        SECTION V- DEFINITIONS

                                          *         *          *

                2. “Auto” means:

                  a. A land motor vehicle, trailer or semitrailer designed for travel on
                     public roads, including any attached machinery or equipment; or

                  b. Any other land vehicle that is subject to a compulsory or financial
                     responsibility law or other motor vehicle insurance law where it is
                     licensed or principally garaged.

                     However, “auto” does not include “mobile equipment”.




                                                  - 16 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 17 of 26



                3. “Bodily injury” means bodily injury, sickness or disease sustained by a
                person, including death resulting from any of these at any time.

                                             *            *   *

                13. “Occurrence” means an accident, including continuous or repeated
                exposure to substantially the same general harmful conditions.

                                             *            *   *

                17. “Property damage” means:

                       a. Physical injury to tangible property, including all resulting loss
                          of use of that property. All such loss of use shall be deemed to
                          occur at the time of the physical injury that caused it; or

                       b. Loss of use of tangible property that is not physically injured.
                          All such loss of use shall be deemed to occur at the time of the
                          “occurrence” that caused it.

                                             *            *   *

                                                      36.

        The General Liability Policy is subject to an “Expected Or Intended Injury” Exclusion,

which provides:

        2. Exclusions
        This insurance does not apply to:
        a. Expected Or Intended Injury
        “Bodily injury” or “property damage” expected or intended from the standpoint of
        the insured. This exclusion does not apply to “bodily injury” resulting from the
        use of reasonable force to protect persons or property.


                                                      37.

        The General Liability Policy contains an “Aircraft, Auto Or Watercraft” Exclusion (the

“Auto Exclusion”), which provides:




                                                 - 17 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 18 of 26



        2. Exclusions
        This insurance does not apply to:
                                            *       *      *
        g. Aircraft, Auto Or Watercraft
            “Bodily injury” or “property damage” arising out of the ownership,
            maintenance, use or entrustment to others of any aircraft, “auto” or watercraft
            owned or operated by or rented or loaned to any insured. Use includes
            operation and “loading or unloading”.
            This exclusion applies even if the claims against any insured allege negligence
            or other wrongdoing in the supervision, hiring, employment, training or
            monitoring of others by that insured, if the “occurrence” which caused the
            “bodily injury” or “property damage” involved the ownership, maintenance,
            use or entrustment to others of any aircraft, “auto” or watercraft that is owned
            or operated by or rented or loaned to any insured.

            This exclusion does not apply to:

            (1) A watercraft while ashore on premises you own or rent;
            (2) A watercraft you do not own that is:
                (a) Less than 26 feet long; and
                (b) Not being used to carry persons or property for a charge;
            (3) Parking an “auto” on, or on the ways next to, premises you own or rent,
                provided the “auto” is not owned by or rented or loaned to you or the
                insured;
            (4) Liability assumed under any “insured contract” for the ownership,
                maintenance or use of aircraft or watercraft; or
            (5) “Bodily injury” or “property damage” arising out of:
                (a) The operation of machinery or equipment that is attached to, or part of,
                    a land vehicle that would qualify under the definition of “mobile
                    equipment” if it were not subject to a compulsory or financial
                    responsibility law or other motor vehicle insurance law where it is
                    licensed or principally garaged; or
                (b) The operation of any of the machinery or equipment listed in
                    Paragraph f.(2) or f.(3) of the definition of “mobile equipment”.

                                                   38.

        The General Liability Policy is subject to an Abuse Or Molestation Exclusion (Form No.

CG 21 46 07 98), which provides:



                                                  - 18 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 19 of 26



        This insurance does not apply to “bodily injury”, “property damage” or “personal
        and advertising injury” arising out of:

        1. The actual or threatened abuse or molestation by anyone of any person while
           in the care, custody or control of any insured, or

        2. The negligent:
            a. Employment;
            b. Investigation;
            c. Supervision;
            d. Reporting to the proper authorities, or failure to so report; or
            e. Retention;
            of a person for whom any insured is or ever was legally responsible and
            whose conduct would be excluded by Paragraph 1. above.

                                                     39.

        The General Liability Policy is subject to a Punitive Damages Exclusion Endorsement

(Form No. GL 00 03 05 16), which adds to Paragraph 2., Exclusions of Section I-Coverage A-

Bodily Injury And Property Damage Liability and Paragraph 2., Exclusions of Section I-

Coverage B-Personal And Advertising Injury Liability, the following exclusion:

        This insurance does not apply to any fines, penalties, punitive or exemplary
        damages. However, we will defend any suit that alleges compensatory and
        punitive or exemplary damages.

                                                     40.

        The General Liability Policy is subject to an endorsement entitled Exclusion - Assault Or

Battery (Form No. GL 00 04 05 16), which modifies the General Liability Policy to provide:

        A. This insurance does not apply to “bodily injury”, “property damage”, or
           “personal and advertising injury” arising out of or resulting from:

            1. any actual, threatened or alleged assault or battery committed by any
               insured;

            2. the failure of any insured or anyone else for whom any insured is or could
               be held legally liable to prevent or suppress any assault or battery;



                                                - 19 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 20 of 26



            3. the failure of any insured or anyone else for whom any insured is or could
               be held legally liable to render or secure medical treatment necessitated by
               any assault or battery;

            4. the rendering of medical treatment by any insured or anyone else for
               whom any insured is or could be held legally liable that was necessitated
               by any assault or battery;

            5. The negligent:
                a. employment;
                b. investigation;
                c. supervision;
                d. training;
                e. retention;
                of a person for whom any insured is or ever was legally responsible and
                whose conduct would be excluded by A.1., 2., 3., or 4. above;

            6. the vicarious liability of any insured arising out of A.1., 2., 3., or 4. above;

            7. any other cause of action or claim arising out of or as a result of A. 1., 2.,
               3., 4., or 5. above.

        B. We shall have no duty to defend or indemnify any claim, demand, suit, action,
           litigation, arbitration, alternative dispute resolution or other judicial or
           administrative proceeding seeking damages, equitable relief, injunction relief,
           or administrative relief where:

            1. Any actual or alleged injury arises out of any combination of an assault or
               battery-related cause and a non-assault or battery-related cause;

            2. Any actual or alleged injury arising out of a chain of events which
               includes assault or battery, regardless of whether the assault or battery is
               the initial precipitating event or a substantial cause of injury; or

            3. Any actual or alleged injury arising out of assault or battery as a
               concurrent cause of injury, regardless of whether the assault or battery is
               the proximate cause of injury.

        C. This exclusion does not apply to assault or battery committed by any insured,
           or by a person for whom any insured is or ever was legally responsible,
           resulting from the use of reasonable force to protect person or property.




                                                - 20 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 21 of 26



                   COUNT I - REQUEST FOR DECLARATORY RELIEF

                                                 41.

        ASIC avers and incorporates by reference all previous paragraphs, including paragraphs 1

through 40, of this Complaint as if set forth fully herein.

                                                 42.

        An actual and present controversy exists between the parties regarding whether coverage

is afforded under the Policies for the claims made and damages sought in the Underlying

Litigation. The Court’s declaration regarding these issues will confer certainty on the parties

with respect to their rights and obligations under the Policies.

                                                 43.

        Pursuant to the allegations of the Underlying Litigation and provisions of the Policies,

ASIC is entitled to a judicial declaration and judgment that it owes no duty to defend or

indemnify Steptore, Brown, and New Beginning, or to pay any proceeds under the Auto Policy

and the General Liability Policy for the claims asserted in the Underlying Litigation.

                                                 44.

        ASIC is entitled to a judicial declaration that coverage for claims asserted in the

Underlying Litigation are excluded by one or more exclusions in the Policies.

                                          AUTO POLICY

                                                 45.

        The Insuring Agreement of the Auto Policy provides that ASIC “will pay all sums an

‘insured’ legally must pay as damage because of ‘bodily injury’ or ‘property damage’ to which

this insurance applies, caused by an ‘accident’ and resulting from the ownership, maintenance or

use of a covered ‘auto’.” Hilton alleges that Steptore transported her from her residence to her



                                                - 21 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 22 of 26



appointments and over the course of that trip, made sexual contact with her. Hilton’s alleged

injuries do result from the ownership, maintenance, or use of a covered “auto.”

                                                 46.

        The Auto Policy defines “accident” to include “continuous or repeated exposure to the

same conditions resulting in ‘bodily injury’ or ‘property damage’.” The actions of Defendants

alleged in the Underlying Litigation are intentional in nature and do not relate to an “accident.”

                                                 47.

        Hilton’s injuries are premised upon the allegations that Steptore sexually assaulted her

when he transported her to and from her mental health appointment. Pursuant to the terms of the

Abuse Or Molestation Exclusion of the Auto Policy, such acts would constitute abuse and/or

molestation such that Hilton’s allegations of “bodily injury” arise out of the abuse or

molestation. Hilton’s negligence claim against New Beginning also arises out of the abuse or

molestation and/or arises out of New Beginning’s negligent hiring and retention of Steptore.

                                                 48.

        Hilton’s claims in the Underlying Litigation relate to “bodily injury” expected or

intended by Defendants, and, therefore, are precluded from coverage by the Expected Or

Intended Injury Exclusion of the Auto Policy.

                                                 49.

        Pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201, ASIC seeks a judicial

declaration that it owes no duty under the Auto Policy to defend Steptore, Brown, and New

Beginning or to indemnify and/or pay insurance proceeds to Defendants in connection with the

Underlying Litigation based on the fact that the Underlying Action does not assert a claim for

“bodily injury” caused by an “accident” and resulting from the ownership, maintenance or use of



                                                - 22 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 23 of 26



a covered ‘auto’,” and that coverage for any “bodily injury” that is alleged is excluded based on

the Expected Or Intended Injury Exclusion and Abuse Or Molestation Exclusion.

                                 GENERAL LIABILITY POLICY

                                                 50.

        The Insuring Agreement of the General Liability Policy provides that ASIC “will pay

those sums that the insured becomes legally obligated to pay as damages because of ‘bodily

injury’ or ‘property damage’ to which this insurance applies.” The “bodily injury” must be

caused by an “occurrence” and the “bodily injury” must take place during the policy period.

“Occurrence” means “an accident, including continuous or repeated exposure to substantially the

same general harmful conditions.” Hilton’s claims asserted in the Underlying Litigation are

intentional in nature and do not relate to an accident as set forth in the “occurrence” definition.

                                                 51.

        Hilton’s injuries, again, are premised upon a claim for assault and battery by Steptore,

who is alleged to have sexually assaulted Hilton to and from a mental health appointment. As

such, the allegations of the Underlying Litigation are for “bodily injury” arising out of or

resulting from an assault or battery and are, therefore, excluded from coverage by the Assault Or

Battery Exclusion of the General Liability Policy. The negligence claims are similarly excluded

by the Assault Or Battery Exclusion as those claim(s) arise from the assault itself and/or arise out

of or results from New Beginning’s negligent hiring, supervision, training, and retention of an

employee.

                                                 52.

        Hilton’s injuries are premised upon the allegations that Steptore sexually assaulted her

when he transported her to and from her mental health appointment. Pursuant to the terms of the



                                                - 23 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 24 of 26



Abuse Or Molestation Exclusion of the General Liability Policy, such acts would constitute

abuse and/or molestation such that Hilton’s allegations of “bodily injury” arise out of the abuse

or molestation. Hilton’s negligence claim against New Beginning also arises out of the abuse or

molestation and/or arises out of New Beginning’s negligent hiring and retention of Steptore.

                                                 53.

        Hilton’s claims also relate to expected or intended “bodily injury” and, therefore, are

precluded from coverage based on the Expected Or Intended Injury Exclusion of the General

Liability Policy.

                                                 54.

        Pursuant to the General Liability Policy’s Auto Exclusion, coverage is not available for

bodily injury or property damage “arising out of the ownership, maintenance, use or entrustment

to others of any … ‘auto’ … owned or operated by or rented or loaned to any insured.” To the

extent Hilton’s alleged injuries arise out of the ownership, maintenance, use or entrustment to

others of any auto owned or operated by or rented or loaned to any insured, they are excluded by

the General Liability Policy’s Auto Exclusion.

                                                 55.

        Pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201, ASIC seeks a judicial

declaration that it owes no duty under the General Liability Policy to defend Steptore, Brown,

and New Beginning or to indemnify and/or pay insurance proceeds to Defendants in connection

with the Underlying Litigation on the basis that the Underlying Litigation does not assert a claim

for “bodily injury” or “property damage” caused by an “occurrence” within the scope of the

General Liability Policy’s Insuring Agreement or, in the alternative, that coverage for any

“bodily injury” that is alleged is excluded based on the Assault Or Battery Exclusion, Abuse Or



                                              - 24 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 25 of 26



Molestation Exclusion, Expected Or Intended Injury Exclusion, and the Auto Exclusion.

                                                 56.

        There may be other exclusions and coverage defenses which may be revealed during

discovery in this action, such that all terms, conditions, exclusions and other provisions in the

Policies are incorporated herein as defenses to any claims of coverage by Defendants. ASIC

pleads all other conditions, terms, warranties, limitations, definitions, and exclusions of the

Policies which may be found to be applicable to the Underlying Litigation, and it reserves the

right to amend its Complaint for Declaratory Judgment as additional and/or more specific

information becomes available.

                                                 57.

        Based on the above, there presently exists a justiciable controversy between the parties as

to the rights and obligations of ASIC and Defendants. Under 28 U.S.C. §2201(a), the Court may

and should declare the rights of the parties with respect to this controversy.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, American Services Insurance Company, Inc., hereby prays

that Defendants be cited to appear and answer this complaint within the delays fixed by law and

that this Honorable Court grant the following relief:

        1. that the Policies do not afford insurance coverage in connection with the

            Underlying Litigation;

        2. that American Services Insurance Company, Inc. has no obligation,

            contractual or otherwise, to defend or provide coverage for any attorneys’ fees

            or costs incurred by Emmanuel R. Steptore, Angelina Brown, and New

            Beginning Transportation, LLC in connection with the Underlying Litigation;



                                               - 25 -

PD.28027586.1
      Case 2:20-cv-00770-JCZ-DMD Document 1 Filed 03/04/20 Page 26 of 26



        3. that American Services Insurance Company, Inc. has no duty to make any

            indemnity payment, pay any damages awarded in favor of any party to the

            Underlying Litigation, or pay any amount that any party agrees to pay in

            settlement in connection with the Underlying Litigation; and

        4. for all such other and further relief as equity and the justice of the cause may

            require and permit.


                                             Respectfully submitted,

                                             PHELPS DUNBAR LLP



                                             BY:        /s/ Thomas H. Peyton
                                                       Jay Russell Sever (Bar #23935)
                                                       Thomas H. Peyton (Bar #32635)
                                                       Canal Place | 365 Canal Street, Suite 2000
                                                       New Orleans, Louisiana 70130-6534
                                                       Telephone: 504-566-1311
                                                       Telecopier: 504-568-9130
                                                       Email: jay.sever@phelps.com
                                                              thomas.peyton@phelps.com

                                             ATTORNEYS FOR AMERICAN SERVICES
                                             INSURANCE COMPANY, INC.




                                              - 26 -

PD.28027586.1
